 


109 HCON 8 IH: Expressing the sense of Congress that the National Family Caregiver Support Program should be fully funded continue efforts to provide relief and necessary services to individuals who perform informal or unpaid care for the elderly and care for children under 18 years of age.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 8 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the National Family Caregiver Support Program should be fully funded continue efforts to provide relief and necessary services to individuals who perform informal or unpaid care for the elderly and care for children under 18 years of age. 
  
Whereas the need for long-term care is expected to increase in future years and will place additional demands on both public and private resources; 
Whereas, in fiscal year 2001, long-term care services for individuals of all ages cost over $151 billion, of which $98.5 billion was spent on public programs; 
Whereas the expansion of current programs is needed just to meet the needs of the increasing elderly population that is anticipated to double in size by 2030; 
Whereas although family members provide the majority of most long-term care, most public funding is spent on institutional care; 
Whereas community-based and home services that could best assist families are limited in their availability; 
Whereas each year one in three Americans provides uncompensated care to one or more ill or disabled family members or friends; 
Whereas nearly 52 million Americans—31 percent of the adult population between 20 and 75—offer informal care to a family member or friend who is ill or disabled; 
Whereas approximately one in five Americans care for a sick family member at some point in their lives, demonstrating the ongoing nature of most informal care; 
Whereas adults in their 40’s and 50’s are more likely to care for an ill elderly relative than are adults in their twenties or seventies; 
Whereas the National Long-Term Care Survey indicates that if the work performed by informal caregivers was to be replaced by paid home care, the resulting costs would rise from $45 billion to $94 billion each year; and 
Whereas the National Family Caregiver Support Program, established in 2000, offers relief and necessary services to individuals providing informal or unpaid care to the elderly, as well as to older persons who are caring for children under age 18: Now, therefore, be it 
 
That it is the sense of Congress that the National Family Caregiver Support Program, subpart 1 of part E of title III of the Older Americans Act of 1965, (42 U.S.C. 3030s—3030s–2), should be fully funded to continue efforts to provide relief and necessary services to individuals who perform informal or unpaid care for the elderly and care for children under 18 years of age. 
 
